Citation Nr: 1019018	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected posttraumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 
1975 and from December 1990 to July 1991, plus additional 
unverified active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran did not sustain a 
back injury in service, and the evidence does not show that 
the current back disorder is related to the Veteran's 
military service.

2.  The evidence shows that the Veteran's current 
hypertension was not manifest during service or within one 
year after his separation from service, and is not related 
thereto.

3.  The evidence shows that the Veteran's service-connected 
posttraumatic stress disorder (PTSD) did not cause or 
aggravate his hypertension.  


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Hypertension was not incurred in or aggravated by 
military service, nor may it be presumed to be, nor is it 
proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's May 2005 and May 2007 letters advised the Veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 473; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In this case, although the May 2007 letter was 
provided after the June 2006 rating decision, that timing 
error was cured by the subsequent readjudication of the 
issues in the January 2008 statement of the case.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  As for his hypertension claim, the RO obtained a VA 
medical opinion concerning the etiology of the Veteran's 
current hypertension.  This opinion was based upon a physical 
examination of the Veteran, a review of his claims file, and 
the examiner provided a rationale for the conclusion reached.  
The Board, therefore, concludes that the December 2008 
medical opinion is adequate for evaluation purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  As for his back injury residuals claim, as will 
be discussed below, the Board finds that the evidence does 
not establish that the Veteran sustained an in-service back 
injury.  Absent evidence establishing an in-service incident, 
injury, or disease, a VA examination is not necessary prior 
to final adjudication of a claim.  McLendon v. Nicholson, 20 
Vet. App. 79, 82 (2006).  Finally, there is no sign in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A Board hearing was conducted at the RO in November 2009, at 
which the Veteran testified.  The record was held open for 60 
days following the hearing to afford the Veteran an 
opportunity to obtain additional medical evidence from his 
private physician in support of his claims.  No additional 
evidence has been received.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  Finally, where service connection is 
sought on a secondary basis, service connection can be 
granted for a disability which is not only proximately due to 
or the result of a service-connected condition, but can also 
be granted where a service-connected disability aggravates a 
nonservice-connected disability.  See 38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  



Back injury

The Veteran testified at a Board hearing in November 2009 
that he sustained a back injury in early 1991 while he was on 
field maneuvers at Ft. Bragg when he jumped off a vehicle.  
He stated that he was taken to the base hospital where two 
weeks of bedrest were ordered by the doctor who saw him.  The 
Veteran did not recall what diagnosis may have been assigned.  
He stated that he was subsequently seen by a private doctor 
in 1992, after service, after he had re-injured his back at 
work while lifting a bag of mortar.  The Veteran testified 
that he had under gone private magnetic resonance imaging 
(MRI) on two occasions.  

Review of the Veteran's service treatment records discloses 
no mention of a back injury, or of any back complaints or 
abnormal clinical findings, prior to his separation in July 
1991.  Significantly, the report of his separation 
examination in April 1991 notes that the examination was 
normal, and the Veteran indicated on the history portion of 
the examination report that he had no recurrent back pain.  
Moreover, he similarly denied any recurrent back pain at the 
time of a Reserve examination in June 1994; examination at 
that time was also reportedly normal.  

Finally, private post-service treatment records show that the 
Veteran fell while climbing scaffolding at work in June 1995, 
injuring his back.  He reported to the examiner at that time 
that he had no history of back injury or problems.  The 
records show that the Veteran again injured his back at work 
in January 1997.  The Veteran underwent physical therapy for 
his back following both injuries.  The report of a Reserve 
examination in September 1997 notes a finding of decreased 
flexion due to back pain.  A private examiner in September 
2005 diagnosed lumbosacral strain; lumbosacral spine x-rays 
at that time reportedly showed some mild degenerative changes 
which the examiner felt were probably irrelevant to his 
current problem.  The VA and private treatment records do not 
indicate that any examiner has related the Veteran's current 
back complaints to an injury in service.  The treatment 
records also do not reflect any MRI findings.  

The Board acknowledges the Veteran's hearing testimony 
regarding a back injury in service in 1991.  However, the 
Board finds that his report of an in-service back injury is 
not credible.  In this regard, the Board finds most 
persuasive the totally negative service treatment records, 
including the Veteran's denial of any history of back pain at 
the time of his separation examination; the absence of any 
evidence of back complaints after service prior to June 1995, 
including his denial of a history of back problems on 
examination in 1994; and, most importantly, the Veteran's 
report to a private examiner in May 1996 that he had no 
history of a back injury or back problems prior to a work-
related injury in June 1995.  

The only evidence favorable to the Veteran's claim is his 
hearing testimony, which as discussed above, is contradicted 
by his own statements in conjunction with treatment in 1996.  
There is no credible evidence that the Veteran sustained a 
back injury in service.  However, there is considerable 
evidence that he sustained two work-related back injuries 
after service.  Accordingly, service connection for residuals 
of a back injury must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hypertension

A rating decision in January 2009 established service 
connection for posttraumatic stress disorder (PTSD).  The 
Veteran contends that his hypertension was caused by his 
PTSD.  

The service treatment records are negative for a diagnosis of 
hypertension.  The report of the Veteran's separation 
examination in April 1991 lists blood pressure readings of 
118/70 and 138/80.  His blood pressure was again recorded as 
118/70 at the time of his June 1994 Reserve examination.  On 
service department examination in September 1997, it was 
noted to be 142/97; hypertension was not listed as a 
diagnosis at that time.  


The post-service treatment records first show a diagnosis of 
hypertension in March 2001.  A private examiner at that time 
noted that the Veteran's history was significant for 
borderline hypertension which had not been previously 
treated.  After further evaluation, the examiner started the 
Veteran on antihypertensive medication in December 2001.  

A VA compensation examination was conducted in December 2008 
to determine the etiology of the Veteran's hypertension.  The 
examiner reviewed the claims file and examined the Veteran.  
After discussing the pertinent medical evidence, as set forth 
above, the examiner diagnosed essential hypertension.  The 
examiner noted that there was no "mention" by the Veteran's 
primary care physician that the Veteran's PTSD was causing or 
aggravating his hypertension.  Therefore, the VA examiner 
concluded that the Veteran's hypertension was not secondary 
to his PTSD.  

First, because hypertension was not first manifest during 
service, the criteria are not met for service connection on 
the basis of direct service incurrence.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Second, the evidence does not show 
that the Veteran's hypertension was manifest to a compensable 
degree within one year following his separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  Therefore, service connection for hypertension cannot 
be presumed.  

Finally, the only medical opinion of record regarding the 
relationship between the Veteran's hypertension and his 
service-connected PTSD is unfavorable.  The medical evidence 
shows that the Veteran's current hypertension, that was first 
manifest many years after his separation from service, was 
not caused by or aggravated by his service-connected PTSD.  
Therefore, the criteria are not met for service connection 
for hypertension on any basis, and the Veteran's claim must 
be denied.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  But, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for residuals of a back injury is denied.  

Service connection for hypertension, including as secondary 
to service-connected PTSD, is denied.  



____________________________________________
JOY A MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


